Exhibit 10.50

 

LOGO [g70094img.jpg]

 

December 6, 2005

 

Ronald M. Burch, M.D., Ph.D.

AlgoRx Pharmaceuticals, Inc.

500 Plaza Drive, 2nd Floor

Secaucus, NJ 07094

 

Re:  Employment Terms

 

Dear Ronald:

 

Corgentech Inc. (the “Company”) is pleased to offer you the position of Vice
President, Development on the following terms.

 

You will be responsible for the following duties:

 

  •   Assist in formulation of clinical strategy for the investigation and
approval of each of the Company’s products;

 

  •   Advise on appropriate clinical investigators and clinical sites for each
of the Company’s clinical trials;

 

  •   Assist in the formulation and integration of the regulatory and clinical
strategies for conduct of clinical trials, registration strategy, regulatory
submissions strategy, FDA meeting strategy, Advisory Committee strategy and
post-approval clinical trials strategy;

 

  •   Attendance at key FDA and investigator meetings;

 

  •   Assist in preparation and review of regulatory filings relating to
clinical trial data; and

 

  •   Assist in identification and recruitment of clinical department employees.

 

You will report to the Company’s Chief Executive Officer. You will work at our
facility located in Secaucus, New Jersey. Of course, the Company may change your
position, duties, and work location from time to time in its discretion.

 

Your salary will be $350,000 per year, less payroll deductions and all required
withholdings. You will be eligible for salary increases each year, with such
increases (if any) to be determined by the Compensation Committee of the
Company’s Board of Directors (“Board”) in its sole discretion. You will be paid
semi-monthly and will be eligible for the Company’s standard benefits, including
health insurance, vacation, sick leave, and paid holidays. Details about these
benefits are provided in the Employee Handbook and Summary Plan Descriptions,
available for your review.

 

1.



--------------------------------------------------------------------------------

After each complete year of employment, you will be eligible for a bonus of up
to $200,000, subject the conditions below. Whether you receive this bonus, and
the amount of any such bonus, shall be determined by the Compensation Committee
of the Board in its sole discretion based on your performance and the Company’s
performance during the preceding year of your employment. This bonus (if any)
will be paid on the anniversary of your start date each year, and will be
subject to payroll deductions and withholdings. You must be employed on the
anniversary of your start date in order to earn the bonus for each applicable
year. Accordingly, in the event that either you or the Company terminates your
employment for any reason prior to the bonus (if any) being paid, then you will
not have earned the bonus for such year, and will not be paid a bonus for such
year (including any partial or prorated bonus). Notwithstanding the foregoing,
in the first year of your employment only, if you complete one full year of
employment, $100,000 of the $200,000 discretionary bonus shall be guaranteed,
with the payment of the remaining bonus (if any) of up to $100,000 to be
determined by the Compensation Committee of the Board in its sole discretion.
The Company may change compensation and benefits from time to time in its
discretion.

 

Subject to approval by the Board, and pursuant to the Company’s 2003 Equity
Incentive Plan (the “Plan”), in 2006, the Company shall grant you an option to
purchase 200,000 (post-split) shares of the Company’s common stock at the fair
market value as determined by the Board as of the date of grant (the “Option”).
The Option will be subject to the terms and conditions of the Plan and your
grant agreement. Your grant agreement will include a four year vesting schedule,
under which 1/48th of your shares will vest each month, until either the Option
is fully vested or your employment ends, whichever occurs first.

 

In the event you are terminated without Cause or for Good Reason (as such terms
are defined below), then upon the execution of a full general release, releasing
all claims known or unknown that you may have against Company as of the date you
sign such a release, and upon the written acknowledgment of your continuing
obligations with respect to the protection of the confidential information of
the Company, you shall be eligible to receive (a) severance benefits equal to
twelve months of your then current base salary, less standard deductions and
withholdings, paid in periodic payments in the Company’s regular payroll cycle
and (b) twelve months of continuation of your health insurance benefits in
effect at the time of such termination, at the expense of the Company (the
“Severance”). If you violate any of your obligations to the Company set forth in
the Proprietary Information and Inventions Agreement, whether during or after
your employment with the Company, any Severance being provided (or to be
provided) to you will cease immediately, and you will not be entitled to any
further Severance.

 

“Cause” for purposes of this offer shall mean: (i) commission of any felony or
of any crime involving dishonesty; (ii) a violation of any of the Company’s
policies; (iii) intentional damage to any material property of the Company;
(iv) conduct by you which, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve; or (v) material breach of your
obligations to the Company set forth in this offer letter agreement. You shall
be deemed to have terminated your employment for “Good Reason” if you
voluntarily terminate your employment at any time within one year following:
(i) the relocation of your employment

 

2.



--------------------------------------------------------------------------------

by more than thirty (30) miles or (ii) a change in your position with the
Company (or the acquiring, purchasing, or merging entity in a change in control
of the Company) that materially reduces your duties and responsibilities or the
level of management to which you report.

 

As a Company employee, you will be expected to abide by Company rules and
policies and acknowledge in writing that you have read the Company’s Employee
Handbook. As a condition of employment, you must sign and comply with the
attached Proprietary Information and Inventions Agreement which prohibits the
unauthorized use or disclosure of Company proprietary information.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You represent further that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company.

 

You may terminate your employment with Company at any time and for any reason
whatsoever simply by notifying Company. Likewise, Company may terminate your
employment at any time, with or without cause or advance notice. Your employment
at-will status can only be modified in a written agreement signed by you and by
an officer of the Company. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States.

 

You agree not to disparage the Company, its officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided however, that you
will be permitted to respond accurately and fully to any question, inquiry or
request for information when required by legal process.

 

By signing below, you hereby agree that during the term of your employment by
Company you will not, without Company’s express written consent, (a) engage in
any employment or business activity in the United States of America for any
other person or entity that is developing or marketing a product directly
competing with a product being developed or marketed by Company or (b) either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of the Company to terminate his, her or its
relationship with the Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.

 

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this letter supersede any
other agreements or promises made to you by

 

3.



--------------------------------------------------------------------------------

anyone, whether oral or written. Changes in your employment terms, other than
those changes expressly reserved to the Company’s discretion in this letter,
require a written modification signed by an officer of the Company. This offer
is contingent on the closing of the merger between AlgoRx Pharmaceuticals, Inc.
and the Company, and if such closing does not occur by February 28, 2006, this
offer shall be rescinded in its entirety.

 

Please sign and date this letter and the enclosed Proprietary Information and
Inventions Agreement, and return them to me by December 12, 2005, if you wish to
accept employment at the Company under the terms described above. If you accept
our offer, we would like you to start on December 16, 2005. We look forward to
your favorable reply and to a productive and enjoyable work relationship.

 

Sincerely,    

/s/ John P. McLaughlin

--------------------------------------------------------------------------------

    John P. McLaughlin,     Chief Executive Officer     Accepted:    

/s/ Ronald M. Burch

--------------------------------------------------------------------------------

 

12 December 2005

--------------------------------------------------------------------------------

Ronald M. Burch   Date

 

Attachment: Proprietary Information and Inventions Agreement

 

4.